         Case 3:19-cv-01966-KAD Document 19 Filed 02/05/20 Page 1 of 1



                     HON. KARI A. DOOLEY’S STANDING ORDER
                 ON JOINT TRIAL MEMORANDA IN CIVIL JURY CASES

The parties’ Joint Trial Memorandum in Civil Jury Cases shall contain the following:

1. A proposed joint and non-argumentative description of the case suitable for reading to
   the jury panel, including the names of the parties, the nature of the plaintiff’s allegations
   and the defendant’s position with respect thereto.

2. A list of outstanding motions, listed by ECF No., date, party, and title, which require
   adjudication before the trial. The parties shall further indicate whether oral argument is
   requested or the motion can be taken on the papers.

3. A list of the operative pleadings by ECF No., date, party, and title.

4. A list of all witnesses reasonably expected to be called by each party, including the
   anticipated sequence in which the witnesses will be called and the name and
   relationship of each witness to the case (e.g., party, fact witness, expert). Any
   scheduling issues with respect to any witness should be noted as well. The plaintiff’s
   rebuttal witnesses need not be listed.

5. If a party anticipates the use of deposition testimony in lieu of live testimony, the identity
   of the witness(es) and the portions of the depositions to be offered (by page and line)
   should be included as well. Cross designations must be included as well as objections
   by either party to the proposed testimony and the basis for the objection.

6. A list by each party of the Exhibits each party reasonably expects to offer at trial. The
   list should contain a brief identifying description of the exhibit and whether the opposing
   party objects to its admission and the basis for the objection. Counsel shall confer to
   mark exhibits as full or for identification prior to the trial. The plaintiff’s exhibits shall be
   numbered sequentially beginning with the Number One (1). The defendant’s exhibits
   shall be numbered sequentially beginning with the Number Five Hundred (500). Where
   there are multiple plaintiffs or defendants, counsel shall coordinate exhibit identification
   to ensure that exhibits and numbers are not duplicated. Exhibits will only be entered
   into evidence as full exhibits at the direction of the Court at trial.

7. Proposed Voir Dire questions for the venire panel.

8. Proposed Jury Instructions (which should also be emailed in Word format to Chambers).

9. Counsel must indicate whether they will require the use of courtroom technology during
   the trial. If such technology will be required, counsel shall affirm that they will submit
   the “Request for Courtroom Technology” form to the Courtroom Deputy, Kristen Gould
   (Kristen_Gould@ctd.uscourts.gov), at least ten days prior to the commencement of
   evidence. Failure to submit the form in a timely manner may preclude the use of such
   technology.

So Ordered.
